
	
		III
		110th CONGRESS
		1st Session
		S. RES. 360
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2007
			Mr. DeMint (for himself
			 and Mr. Graham) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Offering condolences regarding the tragic
		  fire in Ocean Isle Beach, North Carolina, which killed 6 University of South
		  Carolina students and 1 student from Clemson University on October 28,
		  2007.
	
	
		That the Senate offers its heartfelt
			 condolences to the victims and their families regarding the tragic fire on
			 October 28, 2007, in Ocean Isle Beach, North Carolina, which killed 6
			 University of South Carolina students and 1 student from Clemson University,
			 and to the students, faculty, administration, and staff and their families who
			 have been deeply affected by these tragic events.
		
